IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


EDWARD A. KOVACH,

             Appellant,

 v.                                                     Case No. 5D15-2335

HOLIDAY SPRINGS RV, LLC,

             Appellee.

________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court for
Hernando County,
Daniel B. Merritt, Sr., Judge.

Edward B. Cole, of Cole Law Firm,
P.A., Palm Harbor, for Appellant.

Paetra T. Brownlee and Charles M.
Greene, of Charles M. Greene, P.A.,
Orlando, for Appellee.


PER CURIAM.

      Appellant challenges a summary judgment construing an easement contained

within a deed. Concluding that the trial court misconstrued the easement, we reverse

and remand for further proceedings.

      The easement in question conveys “to the said grantee, and grantee's heirs and

assigns forever the following described land, situate, lying and being in Hernando County,
Florida, to-wit: An ingress/egress, utility, and drainage easement over the following

described property.” Appellant is named as “grantee.” The trial court concluded that this

easement may only be used by Appellant as named grantee and no other person,

including Appellant’s invitees. In reaching this conclusion, the trial court misconstrued

our decision in City of Orlando v. MSD-Mattie, L.L.C., 895 So. 2d 1127 (Fla. 5th DCA

2005). In that decision, we addressed an easement in gross where the grant was

expressly confined to a limited use. Nothing in that decision supports the proposition that

an easement that runs with the land may be used solely by the grantee. As a general

proposition, the holder of an easement is entitled to use the easement “in a manner that

is reasonably necessary for the convenient enjoyment of the servitude . . . [including]

normal development of the dominant estate.” Restatement (Third) of Prop.: Servitudes §

4.10 (2000).

       Walters v. McCall, 450 So. 2d 1139 (Fla. 1st DCA 1984), upon which Appellee

relies, is distinguishable. There, the easement stated that it was to be used “solely for the

benefit of the owner or owners.” After making the threshold determination that it was

ambiguous, our sister court then considered extrinsic evidence of what was originally

intended and concluded that access by campground patrons exceeded the contemplated

use as originally intended. Id. at 1143. Terrill v. Coe, 1 So. 3d 223 (Fla. 5th DCA 2008),

also relied upon by Appellee, reversed the trial court’s summary judgment because issues

of fact precluded summary judgment.

       REVERSED AND REMANDED.

ORFINGER, TORPY, and EVANDER, JJ., concur.




                                             2